Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
 
dated as of
 
May 30, 2008,
 
among
 
RENTECH ENERGY MIDWEST CORPORATION,
as Borrower,
 
RENTECH, INC.,
 
THE LENDERS PARTY HERETO
 
and
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 



 
Page
ARTICLE I
Definitions
   
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Terms Generally
15
SECTION 1.03.  Pro Forma Calculations
16
   
ARTICLE II
The Credits
   
SECTION 2.01.  Commitments
16
SECTION 2.02.  Loans
16
SECTION 2.03.  Evidence of Debt; Repayment of Loans
16
SECTION 2.04.  Fees
17
SECTION 2.05.  Interest on Loans.
17
SECTION 2.06.  Default Interest
17
SECTION 2.07.  Termination of Commitments
18
SECTION 2.08.  Repayment of Loans
18
SECTION 2.09.  Voluntary Prepayment
18
SECTION 2.10.  Mandatory Prepayments
18
SECTION 2.11.  Prepayment or Offer to Purchase in Connection with Change in
Control
19
SECTION 2.12.  Pro Rata Treatment
19
SECTION 2.13.  Sharing of Setoffs
19
SECTION 2.14.  Payments
20
SECTION 2.15.  Taxes
20
SECTION 2.16. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
21
SECTION 2.17.  Reserve Requirements; Change in Circumstances
22
SECTION 2.18.  Change in Legality
23
SECTION 2.19.  Breakage
24


 
i

--------------------------------------------------------------------------------

 



ARTICLE III
Representations and Warranties
   
SECTION 3.01.  Organization; Powers
24
SECTION 3.02.  Authorization
24
SECTION 3.03.  Enforceability
25
SECTION 3.04.  Governmental Approvals
25
SECTION 3.05.  Financial Statements
25
SECTION 3.06.  No Material Adverse Change
25
SECTION 3.07.  Title to Properties; Possession Under Leases
26
SECTION 3.08.  Subsidiaries
26
SECTION 3.09.  Litigation; Compliance with Laws
26
SECTION 3.10.  Agreements
27
SECTION 3.11.  Federal Reserve Regulations
27
SECTION 3.12.  Investment Company Act
27
SECTION 3.13.  Use of Proceeds
27
SECTION 3.14.  Tax Returns
27
SECTION 3.15.  No Material Misstatements
27
SECTION 3.16.  Employee Benefit Plans.
31
SECTION 3.17.  Environmental Matters
28
SECTION 3.18.  Insurance
28
SECTION 3.19.  Security Documents
28
SECTION 3.20.  Location of Real Property and Leased Premises
29
SECTION 3.21.  Labor Matters
29
SECTION 3.22.  Solvency
30
SECTION 3.23.  Sanctioned Persons
30
SECTION 3.24.  Mitchell Technology Investments
30
   
ARTICLE IV
Conditions of Lending
   
SECTION 4.01.  Conditions
31


 
ii

--------------------------------------------------------------------------------

 



ARTICLE V
Affirmative Covenants
   
SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties
33
SECTION 5.02.  Insurance
33
SECTION 5.03.  Obligations and Taxes
35
SECTION 5.04.  Financial Statements, Reports, etc.
35
SECTION 5.05.  Litigation and Other Notices
37
SECTION 5.06.  Information Regarding Collateral
37
SECTION 5.07.  Maintaining Records; Access to Properties and Inspections
38
SECTION 5.08.  Use of Proceeds
38
SECTION 5.09.  Employee Benefits
38
SECTION 5.10.  Compliance with Environmental Laws
38
SECTION 5.11.  Preparation of Environmental Reports
39
SECTION 5.12.  Further Assurances
39
SECTION 5.13.  Post Closing Covenant
39
   
ARTICLE VI
Negative Covenants
   
SECTION 6.01.  Indebtedness
40
SECTION 6.02.  Liens
41
SECTION 6.03.  Sale and Lease-Back Transactions
42
SECTION 6.04.  Investments, Loans and Advances
43
SECTION 6.05.  Mergers, Consolidations, Sales of Assets and Acquisitions
44
SECTION 6.06.  Restricted Payments; Restrictive Agreements
45
SECTION 6.07.  Transactions with Affiliates
46
SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries
46
SECTION 6.09.  Other Indebtedness and Agreements
46
SECTION 6.10.  Capital Expenditures
47
SECTION 6.11.  Minimum EBITDA.
47
SECTION 6.12.  Fiscal Year
47
SECTION 6.13.  Certain Equity Securities
47
SECTION 6.14.  Negative Pledge
47
SECTION 6.15.  No Speculative Agreements
48


 
iii

--------------------------------------------------------------------------------

 



ARTICLE VII
Events of Default
   
ARTICLE VIII
The Administrative Agent and the Collateral Agent
   
ARTICLE IX
Miscellaneous
   
SECTION 9.01.  Notices; Electronic Communications
52
SECTION 9.02.  Survival of Agreement
55
SECTION 9.03.  Binding Effect
55
SECTION 9.04.  Successors and Assigns
55
SECTION 9.05.  Expenses; Indemnity
58
SECTION 9.06.  Right of Setoff
60
SECTION 9.07.  Applicable Law
60
SECTION 9.08.  Waivers; Amendment
60
SECTION 9.09.  Interest Rate Limitation
61
SECTION 9.10.  Entire Agreement
61
SECTION 9.11.  Waiver of Jury Trial
61
SECTION 9.12.  Severability
61
SECTION 9.13.  Counterparts
62
SECTION 9.14.  Headings
62
SECTION 9.15.  Jurisdiction; Consent to Service of Process
62
SECTION 9.16.  Confidentiality
62
SECTION 9.17.  Lender Action.
63
SECTION 9.18.  USA Patriot Act Notice
63
SECTION 9.19.  Diligence
63




 
iv

--------------------------------------------------------------------------------

 

SCHEDULES


Schedule 1.01(b) - Subsidiary Guarantors
Schedule 1.01(c) - Mortgaged Property
Schedule 2.01 - Lenders and Commitments
Schedule 3.08 - Subsidiaries
Schedule 3.09 - Litigation
Schedule 3.17 - Environmental Matters
Schedule 3.18 - Insurance
Schedule 3.19(a) - UCC Filing Offices
Schedule 3.19(c) - Mortgage Filing Offices
Schedule 3.20(a) - Owned Real Property
Schedule 3.20(b) - Leased Real Property
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens
 
EXHIBITS


Exhibit A - Form of Assignment and Acceptance
Exhibit B - Form of Borrowing Request
Exhibit C - Form of Guarantee and Collateral Agreement
Exhibit D - Form of Compliance Certificate
 
v

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT dated as of May 30, 2008, among RENTECH ENERGY MIDWEST
CORPORATION, a Delaware corporation (the “Borrower”), RENTECH, INC., a Colorado
corporation (“Holdings”), the Lenders (such term and each other capitalized term
used but not defined in this introductory statement having the meaning given it
in Article I), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
and as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders.
 
The Borrower has requested the Lenders to extend credit in the form of term
loans on the Closing Date, in an aggregate principal amount not in excess of
$26,500,000. The proceeds of the term loans are to be used for used solely for
general corporate purposes of the Borrower and the Subsidiaries, including for
the making of any distribution or loan to Holdings with the proceeds of the term
loans.
 
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” shall mean for any Interest Period, an interest rate per
annum equal to the product of (a) the LIBO Rate in effect for such Interest
Period and (b) Statutory Reserves.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.04(a).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire such
form as may be supplied from time to time by the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07 the term “Affiliate” shall
also include any Person that directly or indirectly owns 5% or more of any class
of Equity Interests of the Person specified or that is an officer or director of
the Person specified.
 

--------------------------------------------------------------------------------


 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%; provided, that any time the
Alternate Base Rate described shall be less than 4.00%, the Alternate Base Rate
for purposes of determining any applicable interest rate shall be deemed to be
4.00%.  If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.
 
“Agents” shall have the meaning assigned to such term in Article VIII.
 
“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated on such date.
 
“Applicable Margin” shall mean, for any day with respect to any Loan, (a)
accruing interest at the Alternate Base Rate, 8.0%, or (b) accruing interest at
the Adjusted LIBO Rate, 9.0% per annum.
 
“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings, the Borrower or any
Subsidiary Guarantor to any Person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Borrower or any of
the Subsidiaries (other than (i) inventory, damaged, obsolete or worn out
assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) dispositions between or among Foreign
Subsidiaries and (iii) any sale, transfer or other disposition or series of
related sales, transfers or other dispositions having a value not in excess of
$250,000).
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
2

--------------------------------------------------------------------------------


 
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.
 
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
 
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.02 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday, a day on which
banks in New York City are authorized or required by law to close and, if any
Loan accrues interest at the LIBO Rate, a day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own, directly or indirectly, beneficially
or of record, shares representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Holdings, (b) a
majority of the seats (other than vacant seats) on the board of directors of
Holdings shall at any time be occupied by persons who were neither (i) nominated
by the board of directors of Holdings nor (ii) appointed by directors so
nominated, (c) any change in control (or similar event, however denominated)
with respect to Holdings, the Borrower or any Subsidiary Guarantor shall occur
under and as defined in any indenture or agreement in respect of Material
Indebtedness to which Holdings, the Borrower or any Subsidiary is a party, or
(d) Holdings shall cease to directly own, beneficially and of record, 100% of
the issued and outstanding Equity Interests of Rentech Development Corporation,
a Colorado corporation, or (e) Rentech Development Corporation shall cease to
directly own, beneficially and of record, 100% of the issued and outstanding
Equity Interests of the Borrower.
 
3

--------------------------------------------------------------------------------


 
“Change in Control Premium” shall mean an amount equal to 1.0% of the aggregate
principal amount of a Loan being prepaid in connection with a Change in Control.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Charges” shall have the meaning assigned to such term in Section 9.09.
 
“Closing Date” shall mean May 30, 2008.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.
 
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
 
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
 
“Communications” shall have the meaning assigned to such term in Section 9.01.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period
and (iv) any non-cash charges (other than the write-down of current assets) for
such period, and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other non-cash
charges added to Consolidated Net Income pursuant to clause (a)(iv) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains and all non-cash items of income for such
period, all determined on a consolidated basis in accordance with GAAP.
 
4

--------------------------------------------------------------------------------


 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
Borrower and its subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by any subsidiary of the Borrower of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (b) the income or loss of any Person accrued
prior to the date it becomes a subsidiary of the Borrower or is merged into or
consolidated with Borrower or of its subsidiaries or the date that such Person’s
assets are acquired by the Borrower or any of its subsidiaries, (c) the income
of any Person in which any other Person (other than Borrower or a Wholly Owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a Wholly Owned
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Credit Facilities” shall mean the term loan facilities provided for by this
Agreement.
 
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
 
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than a change in
control), (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Maturity Date.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
5

--------------------------------------------------------------------------------


 
“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia (but excluding Inactive Subsidiaries).
 
“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender, and (iv) any other Person (other than a natural
person) approved by the Administrative Agent and, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates.


“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
 
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, liens,
fees, expenses and costs (including administrative oversight costs, natural
resource damages and remediation costs), whether contingent or otherwise,
arising out of or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
6

--------------------------------------------------------------------------------


 
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, (g) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) the occurrence of a “prohibited transaction” with respect
to which the Borrower or any of the Subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which the
Borrower or any such Subsidiary could otherwise be liable, (i) any Foreign
Benefit Event or (j) any other event or condition with respect to a Plan or
Multiemployer Plan that could result in liability of the Borrower or any
Subsidiary.
 
“Events of Default” shall have the meaning assigned to such term in Article VII.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.16(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.15(a).
 
“Fee Letter” shall mean the Fee Letter dated May 30, 2008 between the Borrower
and the Administrative Agent.
 
7

--------------------------------------------------------------------------------


 
“Fees” shall mean the Administrative Agent Fees.
 
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person.
 
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $1,000,000 by Holdings,
the Borrower or any Subsidiary under applicable law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by Holdings,
the Borrower or any of the Subsidiaries, or the imposition on Holdings, the
Borrower or any of the Subsidiaries of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law, in each case in excess of
$1,000,000.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Pension Plan” shall mean any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
 
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
 
“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.01(j).
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
 
8

--------------------------------------------------------------------------------


 
“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
 
“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit C, among the Borrower, Holdings,
the Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.
 
“Guarantors” shall mean Holdings and the Subsidiary Guarantors.
 
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
 
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
“Holdings” shall have the meaning assigned to such term in the introductory
statement to this Credit Agreement.
 
“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
business operations, (b) has assets with a book value not in excess of $250,000
and (c) does not have any Indebtedness outstanding.
 
9

--------------------------------------------------------------------------------


 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all Synthetic Lease Obligations of such
Person, (j) net obligations of such Person under any Hedging Agreements, valued
at the Agreement Value thereof, (k)all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interests of such Person or any other Person or any warrants, rights or options
to acquire such equity interests, valued, in the case of redeemable preferred
interests, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (l) all obligations of such Person as an
account party in respect of letters of credit and (m) all obligations of such
Person in respect of bankers’ acceptances. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
 
“Information” shall have the meaning assigned to such term in Section 9.16.
 
“Initial Distribution/Loan” shall mean the distribution or loan by Borrower to
Holdings of not more than $32,400,000 in cash on or contemporaneously with the
Closing Date.
 
“Interest Payment Date” shall mean the last day of each Interest Period
applicable to the Loan.
 
“Interest Period” shall mean, initially, the period commencing on the Closing
Date and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
three months thereafter and thereafter, each three month period commencing on
the first day after the immediately preceeding Interest Period shall have ended
and ending three months thereafter; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
 
“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.
 
10

--------------------------------------------------------------------------------


 
“LIBO Rate” shall mean the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates as the London interbank offered
rate for three month deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates); provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for three month deposits to major banks in the London interbank market
in London, England by the Administrative Agent at approximately 11:00 a.m.
(London time) on the date that is two Business Days prior to the beginning of
such Interest Period; provided, that any time the LIBO Rate described shall be
less than 3.00%, the LIBO Rate for purposes of determining any applicable
interest rate shall be deemed to be 3.00%.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
 
“Loan Documents” shall mean this Agreement, the Security Documents and the
promissory notes, if any, executed and delivered pursuant to Section 2.03(e).
 
“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.
 
“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.
 
“Management Agreement” shall mean that certain Management Services Agreement
dated as of April 26, 2006, by and between  Royster-Clark Nitrogen, Inc. and
Rentech, Inc.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Borrower or the Loan
Parties, taken as a whole, to perform its or their obligations under the Loan
Documents or (c) a material impairment of the rights and remedies of or benefits
available to the Lenders under any Loan Document.
 
11

--------------------------------------------------------------------------------


 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Holdings, the Borrower or any Subsidiary Guarantor in an
aggregate principal amount exceeding $1,750,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Holdings,
the Borrower or any Subsidiary Guarantor in respect of any Hedging Agreement at
any time shall be the Agreement Value of such Hedging Agreement at such time.
 
“Maturity Date” shall mean May 29, 2009.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
 
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(c), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12.
 
“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to  Section  4.01(m) or pursuant to Section 5.12, each in
form and substance satisfactory to the Collateral Agent.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Net Cash Proceeds” shall mean with respect to any issuance or incurrence of
Indebtedness not permitted by Section 6.01, the cash proceeds thereof, net of
all taxes and customary fees, commissions, costs and other expenses incurred in
connection therewith.
 
“Obligations” shall mean all obligations of the Loan Parties defined as
“Obligations” in the Guarantee and Collateral Agreement and the other Security
Documents.
 
“OFAC” shall have the meaning assigned to such term in Section 3.23.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Payment Premium” shall means at any time with respect to any Loan being prepaid
in whole or in part pursuant to Section 2.08, Section 2.09, Section 2.10(a) or
Section 2.10(b) during any of the periods set forth below an amount equal to the
percentage set forth opposite such period of the aggregate principal amount of
such Loan being prepaid at such time:
 
12

--------------------------------------------------------------------------------


 
Period
Percentage
   
May 30, 2008 to and including November 29, 2008
2%
   
November 30, 2008 to and including May 29, 2009
3%

 
 “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.
 
“Permitted Investments” shall mean:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
 
(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and
 
(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.
 
13

--------------------------------------------------------------------------------


 
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform” shall have the meaning assigned to such term in Section 9.01.
 
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.  The prime rate is a rate set by
Credit Suisse based upon various factors including Credit Suisse’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.
 
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
 
“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.
 
“Register” shall have the meaning assigned to such term in Section 9.04(d).
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
 
14

--------------------------------------------------------------------------------


 
“Required Lenders” shall mean, at any time, Lenders having Loans representing
more than 50% of the sum of all Loans outstanding.
 
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
 
“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).
 
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary Guarantor, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in Holdings, the Borrower or
any Subsidiary Guarantor.
 
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
 
“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.
 
“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 5.12.
 
“SPV” shall have the meaning assigned to such term in Section 9.04(i).
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
15

--------------------------------------------------------------------------------


 
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
 
“Subsidiary” shall mean any subsidiary of Holdings.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.
 
“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.
 
“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
 “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings,
the Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” shall mean, collectively, the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Loans hereunder, and the payment of related fees and expenses.
 
“Type” shall refer to the Adjusted LIBO Rate by reference to which interest on
such Loan is determined.
 
16

--------------------------------------------------------------------------------


 
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
 
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.  Terms Generally.  The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
 
SECTION 1.03.  Pro Forma Calculations.  All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
shall include only those adjustments that would be (a) permitted or required by
Regulation S-X under the Securities Act of 1933, as amended, together with those
adjustments that (i) have been certified by a Financial Officer of the Borrower
as having been prepared in good faith based upon reasonable assumptions and (ii)
are based on reasonably detailed written assumptions reasonably acceptable to
the Administrative Agent and (b) required by the definition Consolidated EBITDA.
 
17

--------------------------------------------------------------------------------


 
ARTICLE II

 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of Loans may not be reborrowed.
 
SECTION 2.02.  Loans.  i)Upon receipt by the Administrative Agent of a Borrowing
Request, the Loans shall be made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).  
 
(b)   Each Lender may at its option make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)   Each Lender shall make the Loan to be made by it hereunder on the Closing
Date by wire transfer of immediately available funds to such account in New York
City as the Administrative Agent may designate not later than 2:00 p.m., New
York City time, and the Administrative Agent shall promptly credit the amounts
so received to an account designated by the Borrower on or prior to the Closing
Date.
 
SECTION 2.03.  Evidence of Debt; Repayment of Loans.  i)The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.08 on the Maturity Date.
 
(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
 
(c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.
 
18

--------------------------------------------------------------------------------


 
(d)   The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
 
(e)   Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
 
SECTION 2.04.  Fees.  i)The Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fees set forth in the Fee Letter at the
times and in the amounts specified therein (the “Administrative Agent Fees”).
 
(b)   All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.05.  Interest on Loans.  
 
(a)   Subject to the provisions of Section 2.06, the Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days) at a rate per annum equal to the Adjusted LIBO Rate plus the
Applicable Margin.
 
(b)   Interest on each Loan shall be payable on the Interest Payment Dates
except as otherwise provided in this Agreement. The applicable Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
SECTION 2.06.  Default Interest.  If (i) the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, or
(ii) if any Event of Default under Article VII (other than paragraphs (b), (c),
(g) or (h) thereunder) has occurred and is continuing and the Required Lenders
so vote, then, in the case of clause (i) above, until such defaulted amount
shall have been paid in full or, in the case of clause (ii) above, from the date
such vote has been exercised by the Required Lenders and for so long as such
Event of Default is continuing, to the extent permitted by law, all amounts
outstanding under this Agreement and the other Loan Documents shall bear
interest (after as well as before judgment), payable on demand, at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin plus 2.00%
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be).
 
19

--------------------------------------------------------------------------------


 
SECTION 2.07.  Termination of Commitments.  The Commitments shall automatically
terminate upon the making of the Loans on the Closing Date.
 
SECTION 2.08.  Repayment of Loans.  To the extent not previously paid, all Loans
shall be due and payable on the Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of payment
plus the Payment Premium.
 
SECTION 2.09.  Voluntary Prepayment.  i)The Borrower shall have the right at any
time and from time to time to prepay any Loan, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Administrative Agent before
12:00 (noon), New York City time; provided, however, that each partial
prepayment shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,000,000.
 
(b)   Voluntary prepayments of Loans shall be applied pro rata against the then
outstanding principal balance of the Loans of each Lender under Section 2.08.
 
(c)   Each notice of prepayment shall specify the prepayment date and the
principal amount of each Loan (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Loan by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days, provided, further, however, that if Borrower shall revoke or
extend the prepayment date, until the earlier of (A) such time as such
prepayment is made or (B) the last day of the then applicable Interest Period,
the Loans shall accrue interest at the Alternate Base Rate.  All prepayments
under this Section 2.09 shall be accompanied by (i) accrued and unpaid interest
on the principal amount to be prepaid to but excluding the date of payment, (ii)
the applicable Payment Premium and (iii) as applicable, any amounts payable in
accordance with Section 2.19.
 
SECTION 2.10.  Mandatory Prepayments.  i)In the event that Borrower shall make a
distribution (including for purposes of payments under the Management Agreement)
to any holder of Equity Interests of Borrower (other than the Initial
Distribution/Loan and payments permitted under Sections 6.06(a)(ii) and (iii)),
concurrently with such distribution by Borrower, the Borrower shall deliver, or
cause to be delivered, to Lenders an amount equal to the amount of such
distribution to prepay outstanding Loans in accordance with Section 2.10(c);
 
(b)   In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party, the Borrower
shall, substantially simultaneously with (and in any event not later than the
third Business Day next following) the receipt of such Net Cash Proceeds by such
Loan Party or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans in accordance with Section 2.10(c).
 
20

--------------------------------------------------------------------------------


 
(c)   Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated against the then outstanding principal amount of the Loans.
 
(d)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.10, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three Business Days prior written notice of such prepayment. Each
notice of prepayment shall specify the prepayment date and the principal amount
of each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.10 shall be accompanied by (i) accrued and unpaid interest
on the principal amount to be prepaid to but excluding the date of payment and
(ii) the applicable Payment Premium.
 
(e)   All repayments pursuant to this Section 2.11 shall be subject to
Section 2.19, but shall otherwise be without premium or penalty.
 
SECTION 2.11.  Prepayment or Offer to Purchase in Connection with Change in
Control. The Borrower shall notify the Administrative Agent of the occurrence of
a Change in Control within one Business Day thereof, and the Administrative
Agent shall promptly thereafter notify the Lenders thereof.  At any time prior
to the 30th day following delivery of the notice by the Agent pursuant to the
preceding sentence (the “Purchase Date”), each Lender shall have the right, by
notice to the Borrower and the Administrative Agent, to require the Borrower, on
the Purchase Date, to prepay in full (but not in part) the outstanding principal
amount of such Lender’s Loans at a purchase price equal to 101% of the principal
amount thereof, together with accrued and unpaid interest on the principal
amount thereof to but excluding the date of payment, and all other amounts then
due to such Lender (including amounts payable under Section 2.15) under the Loan
Documents.
 
SECTION 2.12.  Pro Rata Treatment.  Each Loan, each payment or prepayment of
principal of any Loan and each payment of interest on the Loans shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Loan to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Loan to the next higher or
lower whole Dollar amount.
 
21

--------------------------------------------------------------------------------


 
SECTION 2.13.  Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.13 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower and Holdings expressly
consent to the foregoing arrangements and agree that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Loan Parties to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.
 
SECTION 2.14.  Payments.  i)The Borrower shall make each payment (including
principal of or interest on any Loan or any Fees or other amounts) hereunder and
under any other Loan Document not later than 12:00 (noon), New York City time,
on the date when due in immediately available Dollars, without setoff, defense
or counterclaim. Each such payment shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.
 
(b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Loan or any Fees or other amounts)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
 
SECTION 2.15.  Taxes.  i)Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
22

--------------------------------------------------------------------------------


 
(b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.
 
(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
SECTION 2.16.  Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.  i)In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.17, (ii) any Lender delivers a notice
described in Section 2.18, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.15, or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, then, in each case, the Borrower may, at
its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender and
the Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Loan Documents (which assignee may be another
Lender, if a Lender accepts such assignment);
 
23

--------------------------------------------------------------------------------


 
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consents shall not unreasonably be withheld or
delayed, and (z) the Borrower or such assignee shall have paid to the affected
Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all Fees and other amounts accrued for the account of
such Lender hereunder with respect thereto (including any amounts under
Sections 2.17 and 2.19); provided further that, if prior to any such transfer
and assignment the circumstances or event that resulted in such Lender’s claim
for compensation under Section 2.17, notice under Section 2.18 or the amounts
paid pursuant to Section 2.15, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.18, or cease to result in amounts being payable under Section 2.15, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.17 in respect of such circumstances
or event or shall withdraw its notice under Section 2.18 or shall waive its
right to further payments under Section 2.15 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.16(a).
 
(b)   If (i) any Lender shall request compensation under Section 2.17, (ii) any
Lender delivers a notice described in Section 2.18 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.15, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.17 or enable it to
withdraw its notice pursuant to Section 2.18 or would reduce amounts payable
pursuant to Section 2.15, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.
 
24

--------------------------------------------------------------------------------


 
SECTION 2.17.  Reserve Requirements; Change in Circumstances.  i)Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or the Loans made by such Lender or any
participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender of maintaining any Loan or increase the cost to
any Lender of purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
 
(b)   If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s  holding company with respect to capital adequacy) by
an amount deemed by such Lender to be material, then from time to time the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
 
(c)   A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
 
(d)   Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender  knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.
 
25

--------------------------------------------------------------------------------


 
SECTION 2.18.  Change in Legality.  i)Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Loan or to give effect to its obligations as contemplated
hereby with respect to any Loan, then, by written notice to the Borrower and to
the Administrative Agent:
 
(i) such Lender may declare that Loans will not thereafter (for the duration of
such unlawfulness) be continued for additional Interest Periods; and
 
(ii) such Lender shall require that all outstanding Loans be converted to ABR
Loans as of the effective date of such notice as provided in paragraph (b)
below.
 
(b)   For purposes of this Section 2.18, a notice to the Borrower by any Lender
shall be effective as to each Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
 
SECTION 2.19.  Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Loan prior to
the end of the Interest Period in effect therefor or (ii) the conversion of the
interest rate on any Loan from the LIBO Rate to the Alternate Base Rate, or the
conversion of the Interest Period with respect to any Loan, in each case other
than on the last day of the Interest Period in effect therefor (any of the
events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Loan that is the subject of such Breakage Event for the
period from the date of such Breakage Event to the last day of the Interest
Period in effect (or that would have been in effect) for such Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.19 shall be delivered to the
Borrower and shall be conclusive absent manifest error.
 
 
26

--------------------------------------------------------------------------------


ARTICLE III
 
Representations and Warranties
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:
 
SECTION 3.01.  Organization; Powers.  Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.
 
SECTION 3.02.  Authorization.  The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which Holdings, the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Security
Documents).
 
SECTION 3.03.  Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by the each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.
 
SECTION 3.04.  Governmental Approvals.  No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) other registrations and filings
required for the perfection of security interests in the Collateral, and (d)
such as have been made or obtained and are in full force and effect.
 
27

--------------------------------------------------------------------------------


 
SECTION 3.05.  Financial Statements.  i)Holdings has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal year ended
September 30, 2007, audited by and accompanied by the opinion of Ehrhardt Keefe
Steiner & Hottman P.C. , independent public accountants, and (ii) as of and for
the fiscal quarters ended December 31, 2007 and March 31, 2008, certified by its
chief financial officer. Such financial statements present fairly the financial
condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of Holdings and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.
 
(b)   The Borrower has heretofore delivered to the Lenders its unaudited pro
forma consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of March 31, 2008, prepared giving effect
to the Transactions as if they had occurred, with respect to such balance sheet,
on such date and, with respect to such other financial statements, on the first
day of the 12-month period ending on such date. Such pro forma financial
statements have been prepared in good faith by the Borrower, based on the
assumptions believed by the Borrower on the date hereof and on the Closing Date
to be reasonable, are based on the best information available to the Borrower as
of the date of delivery thereof, accurately reflect all adjustments required to
be made to give effect to the Transactions and present fairly on a pro forma
basis the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.
 
SECTION 3.06.  No Material Adverse Change.  No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of Holdings, the
Borrower and the Subsidiaries, taken as a whole, since September 30, 2007.
 
SECTION 3.07.  Title to Properties; Possession Under Leases.  i)Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets (including
all Mortgaged Property), except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties and assets for their intended purposes. All such material
properties and assets are free and clear of Liens, other than Liens expressly
permitted by Section 6.02.
 
(b)   Each of Holdings, the Borrower and the Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect.  Each of Holdings, the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.
 
28

--------------------------------------------------------------------------------


 
(c)   As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.
 
(d)   As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.
 
SECTION 3.08.  Subsidiaries.  Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents).
 
SECTION 3.09.  Litigation; Compliance with Laws.  i)Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings or the
Borrower or any Subsidiary or any business, property or rights of any such
Person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
(c)   None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.10.  Agreements.  i)None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
 
(b)   None of Holdings, the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, in each case where such default could reasonably be expected to result in
a Material Adverse Effect.
 
29

--------------------------------------------------------------------------------


 
SECTION 3.11.  Federal Reserve Regulations.  i)None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
 
(b)   No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
 
SECTION 3.12.  Investment Company Act.  None of Holdings, the Borrower or any
Subsidiary is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
SECTION 3.13.  Use of Proceeds.  The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.
 
SECTION 3.14.  Tax Returns.  Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all Federal, state, local and foreign tax
returns or materials required to have been filed by it and has paid or caused to
be paid all taxes due and payable by it and all assessments received by it,
except taxes (i) for which an extension for filing has been obtained by the
applicable Person and (ii) that are being contested in good faith by appropriate
proceedings and for which Holdings, the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves.
 
SECTION 3.15.  No Material Misstatements.  None of the information, reports,
financial statements, exhibits or schedules furnished by or on behalf of
Holdings or the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain any material misstatement
of fact or omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
(based upon accounting principles consistent with the historical audited
financial statements of the Borrower) and due care in the preparation of such
information, report, financial statement, exhibit or schedule.
 
SECTION 3.16.  Employee Benefit Plans.    
 
30

--------------------------------------------------------------------------------


 
(a)   Each of the Borrower and its ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of the Borrower or any of its ERISA Affiliates.
 
(b)   None of the Borrower nor any of its ERISA Affiliates has a Plan or a
Foreign Pension Plan.
 
SECTION 3.17.  Environmental Matters.  i)Except as set forth in Schedule 3.17,
none of Holdings, the Borrower or any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply, in all
material respects, with any material permit, license or other approval required
under any Environmental Law, (ii) has become subject to any material
Environmental Liability, (iii) has received notice of any actual or threatened
material Environmental Liability or (iv) knows of any basis for any material
Environmental Liability.
 
(b)   Except as set forth in Schedule 3.17, (i) no real property currently
owned, leased or operated by Holdings, Borrower or any Subsidiary is or, to
Holdings’, Borrower’s or any Subsidiary’s knowledge as of, or at any time after,
April 26, 2006, has, during Holdings’, Borrower’s or any Subsidiary’s ownership,
lease or operation thereof, been in material non-compliance with any applicable
Environmental Laws or subject to any material Environmental Liability and (ii)
to Holdings’, Borrower’s or any Subsidiary’s knowledge since April 26, 2006, no
real property formerly owned, leased or operated by Holdings, Borrower or any
Subsidiary is or has, during Holdings’, Borrower’s or any Subsidiary’s
ownership, lease or operation thereof,  been, in material non-compliance with
any applicable Environmental Laws or subject to any material Environmental
Liability.
 
(c)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17.
 
SECTION 3.18.  Insurance.  Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
 
SECTION 3.19.  Security Documents.  i)The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Guarantee and
Collateral Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (other than Intellectual Property, as defined in the Guarantee and
Collateral Agreement and other property in which a security may not be perfected
solely by the filing of a financing statement), in each case prior and superior
in right to any other Person, other than with respect to Liens expressly
permitted by Section 6.02.
 
31

--------------------------------------------------------------------------------


 
(b)   Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), Lien created under the Guarantee and Collateral Agreement
shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Intellectual Property (as defined in the
Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other Person (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the date hereof).
 
(c)   The Mortgages, if any, are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 3.19(c), the Mortgages
shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.02.
 
SECTION 3.20.  Location of Real Property and Leased
Premises.  i)Schedule 3.20(a) lists completely and correctly as of the Closing
Date all real property owned by the Borrower and the Subsidiaries and the
addresses thereof. The Borrower and the Subsidiaries own in fee all the real
property set forth on Schedule 3.20(a).
 
(b)   Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).
 
32

--------------------------------------------------------------------------------


 
SECTION 3.21.  Labor Matters.  As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
The hours worked by and payments made to employees of Holdings, the Borrower and
the Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters. All payments due from Holdings, the Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of Holdings, the Borrower
or such Subsidiary. The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which Holdings, the Borrower or any
Subsidiary is bound.
 
SECTION 3.22.  Solvency.  Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Borrower, individually, and the Loan Parties,
collectively, at a fair valuation, will exceed its or their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower, individually, and the Loan
Parties, collectively, will be greater than the amount that will be required to
pay the probable liability of its or their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower, individually, and
the Loan Parties, collectively, will not have unreasonably small capital with
which to conduct the business in which it is or they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.
 
SECTION 3.23.  Sanctioned Persons.  None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or the Letters of Credit or
otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
SECTION 3.24.  Mitchell Technology Investments. As of the date hereof, none of
the Loan Parties has any Indebtedness owing to Mitchell Technology Investments.
 
33

--------------------------------------------------------------------------------


 
ARTICLE IV

 
Conditions of Lending
 
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
 
SECTION 4.01.  Conditions.  On the Closing Date:
 
(a)   The Administrative Agent shall have received a Borrowing Request as
required by Section 2.02.
 
(b)   The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the Closing Date, except to the extent such representations and warranties
expressly relate to an earlier date.
 
(c)   At the time of and immediately after the issuance of the Loans, no Default
or Event of Default shall have occurred and be continuing.
 
(d)   The Administrative Agent shall have received, on behalf of itself, the
Lenders, a favorable written opinion of (i) Latham & Watkins,LLP, counsel for
Holdings and the Borrower, in form and substance satisfactory to the
Administrative Agent  and (ii) Holland & Hart LLP, local counsel for Holdings
and the Borrower, in form and substance satisfactory to the Administrative
Agent, in each case, (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrower hereby request such
counsel to deliver such opinions.
 
(e)   All legal matters incident to this Agreement, the Loans and the other Loan
Documents shall be satisfactory to the Lenders and to the Administrative Agent.
 
(f)   The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above and (iv) such other documents as the
Lenders or the Administrative Agent may reasonably request; and.
 
34

--------------------------------------------------------------------------------


 
(g)   The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
this Section 4.01, which certification may be made in the Borrowing Request.
 
(h)   The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.
 
(i)   Except as set forth in Section 5.13, the Security Documents shall have
been duly executed by each Loan Party that is to be a party thereto and shall be
in full force and effect on the Closing Date. The Collateral Agent on behalf of
the Secured Parties shall have a security interest in the Collateral of the type
and priority described in each executed Security Document.
 
(j)   The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.
 
(k)   The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
 
(l)   The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Persons, in each case as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.
 
35

--------------------------------------------------------------------------------


 
(m)   (i)  Except as set forth in Section 5.13, each of the Security Documents,
in form and substance satisfactory to the Lenders, relating to each of the
Mortgaged Properties shall have been duly executed by the parties thereto and
delivered to the Collateral Agent and shall be in full force and effect,
(ii) each of such Mortgaged Properties shall not be subject to any Lien other
than those permitted under Section 6.02, (iii) each of such Security Documents
shall have been filed and recorded in the recording office as specified on
Schedule 3.19(c) (or a lender’s title insurance policy, in form and substance
acceptable to the Collateral Agent, insuring such Security Document as a first
lien on such Mortgaged Property (subject to any Lien permitted by Section 6.02)
shall have been received by the Collateral Agent) and, in connection therewith,
the Collateral Agent shall have received evidence satisfactory to it of each
such filing and recordation and (iv) the Collateral Agent shall have received
such other documents, including a policy or policies of title insurance issued
by a nationally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be requested by the Collateral
Agent and the Lenders, insuring the Mortgages as valid first liens on the
Mortgaged Properties, free of Liens other than those permitted under
Section 6.02, together with such surveys, abstracts, appraisals and legal
opinions required to be furnished pursuant to the terms of the Mortgages or as
reasonably requested by the Collateral Agent or the Lenders.
 
(n)   The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.
 
ARTICLE V

 
Affirmative Covenants
 
Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document shall have been paid in full, unless the Required Lenders
shall otherwise consent in writing, each of Holdings and the Borrower will, and
will cause each of the Subsidiary Guarantors to:
 
SECTION 5.01.  Existence; Compliance with Laws; Businesses and Properties.  i)Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.
 
(b)   Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
 
36

--------------------------------------------------------------------------------


 
SECTION 5.02.  Insurance.  i)Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
business interruption insurance, public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.
 
(b)   Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
the Loan Parties under such policies directly to the Collateral Agent; cause all
such policies to provide that neither the Borrower, the Administrative Agent,
the Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain such other provisions as the Administrative Agent or the Collateral
Agent may reasonably require from time to time to protect their interests;
deliver original or certified copies of all such policies to the Collateral
Agent; cause each such policy to provide that it shall not be canceled, modified
or not renewed (i) by reason of nonpayment of premium upon not less than 10
days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent (giving the Administrative Agent and the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ prior written notice thereof by the
insurer to the Administrative Agent and the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent) together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.
 
(c)   If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with the National Flood Insurance Program
as set forth in the Flood Disaster Protection Act of 1973, as it may be amended
from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as the Administrative Agent, the Collateral Agent or the Required
Lenders may from time to time require.
 
37

--------------------------------------------------------------------------------


 
(d)   With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.
 
(e)   Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.
 
SECTION 5.03.  Obligations and Taxes.  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of a Mortgaged Property, there is no risk of forfeiture of such
property.
 
SECTION 5.04.  Financial Statements, Reports, etc.  In the case of Holdings and
Borrower, as applicable, furnish to the Administrative Agent, which shall
furnish to each Lender:
 
(a)
 
(i) within 90 days after the end of each fiscal year, its consolidated and
consolidating balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Holdings and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by Ehrhardt Keefe Steiner & Hottman P.C. or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of Holdings and
its consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied;
 
38

--------------------------------------------------------------------------------


 
(ii) within 90 days after the end of each fiscal year, its consolidated and
consolidating balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year and
adjustments otherwise reflected in the audited financial statements of Holdings
directly related to the Borrower;
 
(b)
 
(i) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated and consolidating balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of Holdings and its consolidated Subsidiaries as of the close of such
fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;
 
(ii) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated and consolidating balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Closing Date, comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;
 
39

--------------------------------------------------------------------------------


 
(c)   within 30 days after the end of the first two fiscal months of each fiscal
quarter, its consolidated balance sheet and related statements of income and
cash flows showing the financial condition of the Borrower and its consolidated
Subsidiaries during such fiscal month and the then elapsed portion of the fiscal
year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
 
(d)   concurrently with any delivery of financial statements under paragraph
(a), (b) or (c) above, a certificate of a Financial Officer in the form of
Exhibit D (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) solely with respect to (a) and (b) above, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11;
 
(e)   concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that no Event of Default or
Default has occurred with respect to Sections 6.10 and 6.11 or, if such an Event
of Default or Default has occurred, specifying the extent thereof in reasonable
detail;
 
(f)   within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;
 
(g)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;
 
(h)   promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto;
 
(i)   promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
 
40

--------------------------------------------------------------------------------


 
(j)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 5.05.  Litigation and Other Notices.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
 
(a)   any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
(b)   the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
 
(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$1,750,000; and
 
(d)   any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
SECTION 5.06.  Information Regarding Collateral.  i)Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral. Holdings and the Borrower also agree promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
 
(b)    In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.
 
SECTION 5.07.  Maintaining Records; Access to Properties and Inspections.  Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor.
 
41

--------------------------------------------------------------------------------


 
SECTION 5.08.  Use of Proceeds.  Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.
 
SECTION 5.09.  Employee Benefits.  (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and the laws applicable to any
Foreign Pension Plan and (b) furnish to the Administrative Agent as soon as
possible after, and in any event within ten days after any responsible officer
of Holdings, the Borrower or any ERISA Affiliate knows or has reason to know
that, any ERISA Event has occurred that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of Holdings, the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $1,750,000, a
statement of a Financial Officer of Holdings or the Borrower setting forth
details as to such ERISA Event and the action, if any, that Holdings or the
Borrower proposes to take with respect thereto.
 
SECTION 5.10.  Compliance with Environmental Laws.  Comply, and cause all
lessees and other Persons occupying its properties to comply, in all material
respects, with all Environmental Laws applicable to its operations and
properties; obtain, renew and comply with all terms and conditions of all
material environmental permits necessary for its operations and properties; and
as promptly as commercially reasonable, including with respect to any current or
former operations or properties, address and resolve any actual or threatened
Environmental Liability, including by conducting remedial action, in accordance
with Environmental Laws; provided, however, that none of Holdings, the Borrower
or any Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.
 
SECTION 5.11.  Preparation of Environmental Reports.  Promptly notify the
Administrative Agent in writing of a Default caused by reason of a breach of
Section 3.17 or Section 5.10 and share with Administrative Agent all data
information and reports generate or prepared in connection therewith. If a
Default caused by reason of a breach of Section 3.17 or Section 5.10 shall have
occurred and be continuing for more than 20 days without Holdings, the Borrower
or any Subsidiary commencing activities reasonably likely to cure such Default,
at the written request of the Required Lenders through the Administrative Agent,
(a) provide to the Lenders within 45 days after such request, at the expense of
the Loan Parties, an environmental site assessment report, including where
appropriate, any soil and or groundwater sampling, regarding the matters which
are the subject of such Default prepared by an environmental consulting firm
reasonably acceptable to the Administrative Agent and indicating compliance or
non-compliance with Environmental Law, the presence or absence of Hazardous
Materials, proposed compliance or remedial action for responding to any
environmental concerns described therein and the estimated cost of any such
compliance or remedial action and (b) promptly undertake such proposed
compliance or remedial action.
 
42

--------------------------------------------------------------------------------


 
SECTION 5.12.  Further Assurances.  Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Security Documents.  Holdings will cause any subsequently acquired or
organized Domestic Subsidiary to become a Loan Party by executing the Guarantee
and Collateral Agreement and each applicable Security Document in favor of the
Collateral Agent. In addition, from time to time, Holdings and the Borrower
will, at Borrower’s cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and any Domestic
Subsidiaries that are Subsidiary Guarantors (including real and other properties
acquired subsequent to the Closing Date)). Such security interests and Liens
will be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance satisfactory to the Collateral Agent, and the Borrower shall deliver
or cause to be delivered to the Lenders all such instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Collateral Agent shall reasonably request to evidence compliance with this
Section. The Borrower agrees to provide such evidence as the Collateral Agent
shall reasonably request as to the perfection and priority status of each such
security interest and Lien.  In furtherance of the foregoing, the Borrower will
give prompt notice to the Administrative Agent of the acquisition by it or any
Subsidiary Guarantor of any real property (or any interest in real property)
having a value in excess of $1,000,000.
 
SECTION 5.13.  Post Closing Covenant. At Borrowers’ cost and expense, Borrower
shall, without limiting and notwithstanding any other provision of any Loan
Document, execute and deliver, or cause to be executed and delivered, such
agreements and documents, and take or cause to be taken such actions, and
otherwise perform, observe and satisfy such obligations, as are set forth on
Schedule 5.13, within the time period set forth therein.
 
43

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Negative Covenants
 
Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the principal of and
interest on each Loan, all Fees and all other expenses or amounts payable under
any Loan Document have been paid in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Borrower will, nor will
they cause or permit any of the Subsidiary Guarantors to:
 
SECTION 6.01.  Indebtedness.  Incur, create, assume or permit to exist any
Indebtedness, except:
 
(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the original
obligors in respect of such Indebtedness remain the only obligors thereon;
 
(b) Indebtedness created hereunder and under the other Loan Documents;
 
(c) intercompany Indebtedness of the Holdings, Borrower and the Subsidiary
Guarantors to the extent permitted by Section 6.04(c);
 
(d) Indebtedness of Holdings, the Borrower or any Subsidiary Guarantor incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(e) shall not exceed $2,000,000 at any time
outstanding;
 
(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(d), not in excess of $2,000,000 at any time outstanding;
 
(f) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and
 
(g) Indebtedness of any Person that becomes a Subsidiary Guarantor after the
date hereof; provided that (i) such Indebtedness exists at the time such Persons
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary, (ii) immediately before and after such
Person becomes a Subsidiary, no Default or Event of Default shall have occurred
and be continuing and (iii) the aggregate principal amount of Indebtedness
permitted by this Section 6.01(h) shall not exceed $1,000,000 at any time
outstanding;
 
44

--------------------------------------------------------------------------------


 
(h) other unsecured Indebtedness of the Holdings, Borrower or the Subsidiary
Guarantors in an aggregate principal amount not exceeding $1,750,000 at any time
outstanding;
 
(i) other secured Indebtedness Holdings, Borrower or the Subsidiary Guarantors
in an aggregate principal amount not exceeding $250,000 at any time outstanding;
 
(j) Obligations incurred in the ordinary course under forward purchases of
natural gas to match forward sales of fertilizer products;
 
(k) Convertible debt issued by Holdings from time to time; and
 
(l) Indebtedness arising under Hedging Agreements that are not speculative in
nature and are related to income derived from foreign operations of Holdings,
the Borrower or any Subsidiary Guarantor or otherwise related to purchases from
foreign suppliers.
 
SECTION 6.02.  Liens.  Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary Guarantor) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:
 
(a) Liens on property or assets of Holdings, the Borrower and the Subsidiary
Guarantor existing on the date hereof and set forth in Schedule 6.02; provided
that such Liens shall secure only those obligations which they secure on the
date hereof and extensions, renewals and replacements thereof permitted
hereunder;
 
(b) any Lien created under the Loan Documents;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary Guarantor or existing on any property or assets of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Holdings, the Borrower or any Subsidiary Guarantor and
(iii) such Lien secures only those obligations which it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be;
 
45

--------------------------------------------------------------------------------


 
(d) Liens for taxes not yet delinquent or which are being contested in
compliance with Section 5.03;
 
(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;
 
(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;
 
(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Holdings, the Borrower or any
Subsidiaries;
 
(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
Holdings, the Borrower or any Subsidiary Guarantor; provided that (i) such
security interests secure Indebtedness permitted by Section 6.01, (ii) such
security interests are incurred, and the Indebtedness secured thereby is
created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed the lesser of the cost or the fair
market value of such real property, improvements or equipment at the time of
such acquisition (or construction) and (iv) such security interests do not apply
to any other property or assets of Holdings, the Borrower or any Subsidiary
Guarantor;
 
(j) judgment Liens securing judgments not constituting an Event of Default under
Article VII; and
 
(k) other Liens securing liabilities hereunder in an aggregate amount not to
exceed $1,000,000 at any time outstanding; provided that for the avoidance of
doubt any secured Indebtedness incurred by the Loan Parties in reliance on
Section 6.01(i) shall be deemed to reduce the amount of Liens that may be
incurred under this subsection (k) equally with the amount of such secured
Indebtedness.
 
46

--------------------------------------------------------------------------------


 
SECTION 6.03.  Sale and Lease-Back Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.
 
SECTION 6.04.  Investments, Loans and Advances.  Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person (collectively,
“Investments”), except:
 
(a) (i) Investments by Holdings, the Borrower and any Subsidiary Guarantor
existing on the date hereof in the Equity Interests of the Borrower and the
Subsidiaries, (ii) Investments by Holdings, the Borrower and any Subsidiary
Guarantor, directly or indirectly, (A) in RSFC Land Management, LLC for the
purpose of purchasing the property located in Natchez, Mississippi and (B) for
the purpose of developing and maintaining the property and any facilities or
fixtures on the property located in Natchez, Mississippi in an aggregate amount
not to exceed $12,000,000, and (iii) additional Investments by Holdings, the
Borrower and any Subsidiary Guarantor in the Equity Interests of the Borrower
and the Subsidiaries; provided that (A) any such Equity Interests held by a Loan
Party shall be pledged pursuant to the Guarantee and Collateral Agreement
(subject to the limitations applicable to voting stock of a Foreign Subsidiary
referred to therein) and (B) the aggregate amount of Investments made after the
Closing Date by Loan Parties in, and loans and advances made after the Closing
Date by Loan Parties to, Subsidiaries that are not Loan Parties (determined
without regard to any write-downs or write-offs of such investments, loans and
advances) shall not exceed $500,000 at any time outstanding;
 
(b) Permitted Investments;
 
(c) loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that (i)
any such loans and advances (including to the extent applicable, the Initial
Distribution/Loan) made by a Loan Party shall be evidenced by a promissory note
pledged to the Collateral Agent for the ratable benefit of the Secured Parties
pursuant to the Guarantee and Collateral Agreement, (ii) such loans and advances
shall be unsecured and subordinated to the Obligations, which subordination
language shall be in form and substance satisfactory to the Administrative Agent
and (iii) the amount of such loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (a) above;
 
47

--------------------------------------------------------------------------------


 
(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
 
(e) Holdings, the Borrower and any Subsidiary Guarantor may make loans and
advances in the ordinary course of business to their respective employees so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $100,000;
 
(f) Holdings, the Borrower and any Subsidiary Guarantor may enter into Hedging
Agreements that are not speculative in nature and are related to income derived
from foreign operations of the Borrower or any Subsidiary or otherwise related
to purchases from foreign suppliers;
 
(g) in addition to Investments permitted by paragraphs (a) through (f) above,
additional Investments by Holdings, the Borrower and any Subsidiary Guarantor so
long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (g) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $2,000,000 in the
aggregate plus any return of capital paid to the applicable investor hereunder
on any Investment previously made purusant to this clause (g);
 
(h) Holdings, the Borrower or any Subsidiary Guarantor may acquire all or
substantially all the assets of a Person or line of business of such Person, or
not less than 100% of the Equity Interests (other than directors’ qualifying
shares) of a Person (referred to herein as the “Acquired Entity”); provided that
(i) such acquisition was not preceded by an unsolicited tender offer for such
Equity Interests by, or proxy contest initiated by, Holdings, the Borrower or
any Subsidiary; (ii) the Acquired Entity shall be in a similar line of business
as that of Holdings, the Borrower and the Subsidiary Guarantors as conducted
during the current and most recent calendar year; and (iii) at the time of such
transaction (A) both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) Holdings, the Borrower
would be in compliance with the covenants set forth in Sections 6.10 and 6.11 as
of the most recently completed period of four consecutive fiscal quarters ending
prior to such transaction for which the financial statements and certificates
required by Section 5.04(a) or 5.04(b), as the case may be, and 5.04(d) have
been delivered or for which comparable financial statements have been filed with
the Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
this Section 6.04(h) occurring after such period) as if such transaction had
occurred as of the first day of such period; (C) the total consideration paid in
connection with such acquisition and any other acquisitions pursuant to this
Section 6.04(g) (including any Indebtedness of the Acquired Entity that is
assumed by the  Holdings, the Borrower and any Subsidiary Guarantor following
such acquisition and any payments following such acquisition pursuant to
earn-out provisions or similar obligations) shall not in the aggregate exceed
$2,000,000; (D) Holdings or the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (E) Holdings or the Borrower shall comply, and
shall cause the Acquired Entity to comply, with the applicable provisions of
Section 5.12 and the Security Documents (any acquisition of an Acquired Entity
meeting all the criteria of this Section 6.04(g) being referred to herein as a
“Permitted Acquisition”);
 
48

--------------------------------------------------------------------------------


 
(i) Investments made in exchange for Equity Interests in Holdings; and
 
(j) Investments in “auction-rate” securities by Holdings existing on and as of
the Closing Date.
 
SECTION 6.05.  Mergers, Consolidations, Sales of Assets and
Acquisitions.  i)Merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary Guarantor, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other Person,
except that (i) Holdings or the Borrower and any Subsidiary may purchase and
sell inventory in the ordinary course of business and (ii) if at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (x) any Wholly Owned Subsidiary
may merge into Holdings or the Borrower in a transaction in which Holdings or
the Borrower is the surviving corporation, (y) any Wholly Owned Subsidiary may
merge into or consolidate with any other Wholly Owned Subsidiary in a
transaction in which the surviving entity is a Wholly Owned Subsidiary and no
Person other than the Borrower or a Wholly Owned Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party) and (z)
Holdings and the Subsidiaries may make Permitted Acquisitions and (iii)
Acquisitions permitted under Section 6.04 and acquisitions made with the
proceeds of equity issuances by Holdings or in exchange for Equity Interests in
Holdings.
 
(b)   Make any Asset Sale not otherwise prohibited permitted under paragraph (a)
above unless (i) such Asset Sale is for consideration at least 85% of which is
cash, (ii) such consideration is at least equal to the fair market value of the
assets being sold, transferred, leased or disposed of and (iii) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (i) $1,000,000 in any fiscal year.
 
SECTION 6.06.  Restricted Payments; Restrictive Agreements.  i)Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom, the Borrower may, or the
Borrower and the Subsidiaries may make distributions to Holdings so that
Holdings may, repurchase its Equity Interests owned by employees of Holdings,
the Borrower or the Subsidiaries or make payments to employees of Holdings, the
Borrower or the Subsidiaries upon termination of employment in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed $250,000 in any fiscal year and (iii)  so long as no
Default or Event of Default shall have occurred and is continuing or would
result therefrom, the Borrower and the Subsidiaries may make Restricted Payments
to Holdings (w) in an amount not to exceed $250,000 in any fiscal year, to the
extent necessary to pay general corporate and overhead expenses incurred by
Holdings in the ordinary course of business, (x) in an amount necessary to pay
the Tax liabilities of Holdings directly attributable to (or arising as a result
of) the operations of the Borrower and the Subsidiaries; provided, however,
that, with respect to clauses (w) and (x), (A) the amount of such dividends
shall not exceed the amount that the Borrower and the Subsidiaries would be
required to pay in respect of Federal, State and local taxes were the Borrower
and the Subsidiaries to pay such taxes as stand-alone taxpayers and (B) all
Restricted Payments made to Holdings pursuant to this clause (iii) are used by
Holdings for the purposes specified herein within 20 days of the receipt
thereof, (iv) Borrower may make the Initial Distribution/Loan; (v) so long as no
Event of Default or Default shall have occurred and be continuing or would
result therefrom, Borrower and the Subsidiaries may pay the fees payable under
the Management Agreement; (vi) so long as no Event of Default or Default shall
have occurred and be continuing or would result therefrom, Borrower and the
Subsidiary Guarantors may make distributions; provided that for purposes of
clauses (iii)(w), (iv), (v) and (vi), no such distribution may be made unless
Borrower shall have at least $5,000,000 of unencumbered cash on deposit after
giving effect to such distribution, and (vii) Borrower may distribute any
promissory note evidencing the Initial Distribution/Loan to Holdings.  For the
avoidance of doubt the foregoing will not prohibit any payment of interest in
respect of convertible debt of Holdings.
 
49

--------------------------------------------------------------------------------


 
(b)   Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon the ability of any
Subsidiary Guarantor to pay dividends or other distributions with respect to any
of its Equity Interests or to make or repay loans or advances to the Borrower or
any Subsidiary Guarantor or to Guarantee Indebtedness of the Borrower or any
Subsidiary Guarantor; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (B) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (C) the foregoing shall not apply to
restrictions and conditions imposed on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder,
(D) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
50

--------------------------------------------------------------------------------


 
SECTION 6.07.  Transactions with Affiliates.  Except for transactions between or
among Loan Parties and the Management Agreement, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
Holdings, the Borrower or any Subsidiary Guarantor may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to Holdings, the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties.
 
SECTION 6.08.  Business of Holdings, Borrower and Subsidiaries.  Engage at any
time in any business or business activity other than the business currently
conducted by it and business activities reasonably incidental or related
thereto.
 
SECTION 6.09.  Other Indebtedness and Agreements.  i)Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower or any of the Subsidiary Guarantors is outstanding if the effect of
such waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to Holdings, the
Borrower, any of the Subsidiary Guarantors or the Lenders or (ii) any waiver,
supplement, modification or amendment of its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.
 
(b)   (i)  Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments and mandatory
payments of principal and interest as and when due (to the extent not prohibited
by applicable subordination provisions), in respect of, or pay, or commit to
pay, or directly or indirectly (including pursuant to any Synthetic Purchase
Agreement) redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any Indebtedness except (A) the
payment of the Indebtedness created hereunder or intercompany Indebtedness owing
to any Loan Party, (B) refinancings of Indebtedness permitted by Section 6.01
and (C) the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
or (ii) pay in cash any amount in respect of any Indebtedness or preferred
Equity Interests that may at the obligor’s option be paid in kind or in other
securities.
 
51

--------------------------------------------------------------------------------


 
SECTION 6.10.  Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries during the term of the
Loans to exceed $15,700,000 in the aggregate.
 
SECTION 6.11.  Minimum EBITDA.
 
Borrower shall not permit Consolidated EBITDA for the twelve month period ending
on the last day of any fiscal quarter set forth below to be less than the
minimum amount set forth in the table below opposite such date:


Measurement Date
Minimum EBITDA
 June 30, 2008
$33,000,000
September 30, 2008
$40,000,000
December 31, 2008
$41,000,000
March 31, 2009
$39,000,000
June 30, 2009
$42,500,000



SECTION 6.12.  Fiscal Year.  With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than September 30.
 
SECTION 6.13.  Certain Equity Securities.  Issue any Equity Interest that is not
Qualified Capital Stock.
 
SECTION 6.14.  Negative Pledge. No Loan Party shall, and no Loan Party shall
permit any Subsidiary Guarantor to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any such Person to pay dividends or
make any other distribution on any of such Subsidiary Guarantor’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to Holdings or any Subsidiaries.  No Loan Party shall, and no
Loan Party shall permit any Subsidiaries to, directly or indirectly, enter into,
assume or become subject to any contractual obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Collateral Agent, whether now owned or hereafter acquired except Liens permitted
under Section 6.02.  No Loan Party shall, and no Loan Party shall permit any
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual lien or security interest of any kind
on the property located in Natchez, Mississippi, other than a Lien permitted
under Section 6.02 or a lien for purposes of securing tax credits in respect of
such property.
 
SECTION 6.15.  No Speculative Agreements. None of Holdings, the Borrower or any
Subsidiary Guarantor may enter into Hedging Agreements that are speculative in
nature.
 
52

--------------------------------------------------------------------------------


 
ARTICLE VII

 
Events of Default
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made in or in connection with
any Loan Document hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
 
(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;
 
(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary Guarantor of any covenant, condition or agreement
contained in Section 5.01(a), 5.02, 5.05, 5.08, 5.13 or in Article VI;
 
(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
shall also be given at the request of any Lender) or (ii) knowledge thereof of
Holdings or the Borrower;
 
(f) (i)  Holdings, the Borrower or any Subsidiary Guarantor shall fail to pay
any principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity in
each case which is not cured or waived; provided that this clause (ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;
 
53

--------------------------------------------------------------------------------


 
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary), or of a substantial part of the property or assets of Holdings, the
Borrower or a Subsidiary (other than an Inactive Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary
(other than an Inactive Subsidiary) or for a substantial part of the property or
assets of Holdings, the Borrower or a Subsidiary or (iii) the winding-up or
liquidation of Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary); and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(h) Holdings, the Borrower or any Subsidiary Guarantor  (other than an Inactive
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary (other than an
Inactive Subsidiary) or for a substantial part of the property or assets of
Holdings, the Borrower or any Subsidiary (other than an Inactive Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
 
(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the Borrower or any Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $1,750,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect;
 
(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $1,750,000;
 
54

--------------------------------------------------------------------------------


 
(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
or
 
(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby except for any Lien pertaining
to Collateral that individually or in the aggregate is of an de minimis
value  in relation to the outstanding Obligations ;
 
then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the
Borrower, declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above, the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrower accrued hereunder and under any
other Loan Document, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
 
ARTICLE VIII

 
The Administrative Agent and the Collateral Agent
 
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to (i) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.
 
55

--------------------------------------------------------------------------------


 
The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.
 
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or willful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Holdings, the Borrower or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
56

--------------------------------------------------------------------------------


 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Loans as
well as activities as Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
57

--------------------------------------------------------------------------------


 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01.  Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
 
(a)   if to the Borrower or Holdings, to it at 10877 Wilshire Blvd., Suite 710
LA, CA 90024, Attention of General Counsel (Fax No. 310-208-7165), Email:
cmorris@rentk.com;
 
(b)   if to the Administrative Agent, to Credit Suisse, Agency Manager, One
Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email:  agency.loanops@credit-suisse.com; and
 
(c)   if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.
 
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (ii)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (iii) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent.  In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
 
58

--------------------------------------------------------------------------------


 
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loans.
 
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
59

--------------------------------------------------------------------------------


 
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
 
SECTION 9.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Borrower or Holdings herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid. The
provisions of Sections 2.15, 2.17, 2.19 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.
 
60

--------------------------------------------------------------------------------


 
SECTION 9.03.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.
 
SECTION 9.04.  Successors and Assigns.  i)Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.
 
(b)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with the
prior written consent of the Administrative Agent and so long as no Event of
Default shall have occurred and is continuing, the prior written consent of the
Borrower (not to be unreasonably withheld or delayed); provided, however, that
(i) the amount of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than, $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Loans); provided that simultaneous assignments
by two or more Related Funds shall be combined for purposes of determining
whether the minimum assignment requirement is met, (ii) the parties to each
assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Acceptance, and, in each case, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and (iii) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire (in which the assignee shall designate one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and all applicable
tax forms.  Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.15, 2.17, 2.19 and 9.05, as well as to any Fees,
if any, accrued for its account and not yet paid).
 
61

--------------------------------------------------------------------------------


 
(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
outstanding balances of its Loans, without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Acceptance; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
 
(d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, the Collateral Agent and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
62

--------------------------------------------------------------------------------


 
(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).
 
(f)   Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Section 2.17 to the same extent as if they were Lenders (but, with
respect to any particular participant, to no greater extent than the Lender that
sold the participation to such participant) and (iv) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest or releasing any Guarantor (other than in connection
with the sale of such Guarantor in a transaction permitted by Section 6.05) or
all or substantially all of the Collateral).
 
(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
 
63

--------------------------------------------------------------------------------


 
(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
 
(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender.  Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender).  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.
 
(j)   Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent, and each Lender, and any attempted assignment without such
consent shall be null and void.
 
SECTION 9.05.  Expenses; Indemnity.  i)The Borrower and Holdings agree, jointly
and severally, to pay all out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Agent in connection the Loans and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
Proskauer Rose, LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the fees,
charges and disbursements of any other counsel for the Administrative Agent, the
Collateral Agent or any Lender.
 
64

--------------------------------------------------------------------------------


 
(b)   The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the transactions
contemplated thereby (including the syndication of the Loans), (ii) the use of
the proceeds of the Loans, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, and any Environmental Liability related in
any way to Holdings, the Borrower or the Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee.
 
(c)   To the extent that Holdings and the Borrower fail to pay any amount
required to be paid by them to the Administrative Agent or the Collateral Agent
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or the Collateral Agent, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent, in its capacity as
such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the outstanding Loans at the time.
 
(d)   To the extent permitted by applicable law, neither Holdings nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, any Loan or the use of the proceeds thereof.
 
65

--------------------------------------------------------------------------------


 
(e)   The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender.  All amounts
due under this Section 9.05 shall be payable on written demand therefor.
 
SECTION 9.06.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured.  The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.07.  Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  
 
SECTION 9.08.  Waivers; Amendment.  i)No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower or Holdings in any case shall entitle the Borrower or Holdings
to any other or further notice or demand in similar or other circumstances.
 
(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) decrease or
extend the date for payment of any Fees of any Lender without the prior written
consent of such Lender, (iii) amend or modify the pro rata requirements of
Section 2.12, the provisions of Section 9.04(j) or the provisions of this
Section or release any Guarantor (other than in connection with the sale of such
Guarantor in a transaction permitted by Section 6.05) or all or substantially
all of the Collateral, without the prior written consent of each Lender, or
(iv) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Collateral Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent or
the Collateral Agent.
 
66

--------------------------------------------------------------------------------


 
SECTION 9.09.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.10.  Entire Agreement.  This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
 
SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
67

--------------------------------------------------------------------------------


 
SECTION 9.12.  Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 9.13.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 
SECTION 9.14.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.15.  Jurisdiction; Consent to Service of Process.  i)Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Holdings or their respective properties in the
courts of any jurisdiction.
 
68

--------------------------------------------------------------------------------


 
(b)   Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.16.  Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the consent of the
Borrower or (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16.  For the purposes of this
Section, “Information” shall mean all information received from the Borrower or
Holdings and related to the Borrower or Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrower or Holdings; provided that, in the case of
Information received from the Borrower or Holdings after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.
 
69

--------------------------------------------------------------------------------


 
SECTION 9.17.  Lender Action.   Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 9.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.
 
SECTION 9.18.  USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.
 
SECTION 9.19.  Diligence.  Notwithstanding that certain documents, agreements
and information have been provided electronically by Borrower to the
Administrative Agent and its counsel, no such documents, agreements or
information shall be considered disclosed under the Agreement unless such
documents, agreements and information are set forth in the disclosure schedules
to the Agreement as of the Closing Date.  Furthermore, access by the
Administrative Agent or its counsel to any data room containing such documents,
agreements or information shall not be deemed a waiver by the Administrative
Agent of the foregoing statement.
 
70

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 

 
RENTECH ENERGY MIDWEST CORPORATION,
 
 
By:           /s/ Merrick
Kerr                                                       
Name:      Merrick Kerr
Title:
 
 
RENTECH, INC.,
 
 
By:           /s/ Merrick
Kerr                                                       
Name:      Merrick Kerr
Title:        CFO
 
CREDIT SUISSE, Cayman Islands Branch,
individually and as Administrative Agent and
Collateral Agent
 
 
By:           /s/ Vanessa
Gomez                                                  
Name:      Vanessa Gomez
Title:        Director
 
 
By:           /s/ James
Moran                                                      
Name:      James Moran
Title:        Managing Director

 
71

--------------------------------------------------------------------------------


 
Schedule 1.01(b)


SUBSIDIARY GUARANTORS
 


 
1.
Rentech Development Corporation

 
2.
Rentech Services Corporation

 
3.
Rentech Energy Technology Center, LLC

 

--------------------------------------------------------------------------------


 
Schedule 2.01


LENDER COMMITMENTS
 


Lender:
Credit Suisse, Cayman Islands Branch
One Madison Avenue
New York, NY 10010
Fax No. 212-322-2291


Total Commitment:
$26,500,000.00
 
 
 

--------------------------------------------------------------------------------